Case 2:18-cr-00143-JDL Document 268 Filed 10/24/19 Page 1 of 4                  PageID #: 722



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

                         |
UNITED STATES OF AMERICA |                  Criminal No. 2:18-cr-143-JDL
                         |
          v.             |
                         |
MELQUAN JORDAN           |
                         |

                    DEFENDANT JORDAN’S OBJECTION TO THE
                  ADMISSION OF FACEBOOK VIDEO RECORDINGS

       NOW COMES Melquan Jordan, by and through counsel, Joseph Mekonis, Esq.,

respectfully objecting to the admission of Facebook video recordings propounded by the United

States Government.

Background

       The United States seeks to introduce portions of a 71-minute video recording. The

recording was generated and ‘shot’ by co-defendant, Lamale Lawson, with a cell phone via the

application Facebook Live. The Government contends that the video clips contain relevant

evidence incriminating Melquan Jordan for conspiracy. The Government listed and called

Lamale Lawson as a witness on October 23, 2019. Mr. Lawson invoked his Fifth Amendment

rights, maintained his silence, and the Court eventually excused him as a witness. The

Government now seeks to authenticate the video through witness Amy Santiago, lessee of the

apartment where the video was taken.

Analysis

       The First Circuit Court of Appeals recently held in United States v. Blanchard, 867 F.3d

1, 2017 U.S. App. LEXIS 14578, 2017 WL 3392557 that:

       It is axiomatic that documentary evidence must be authentic. United States v. Holmquist,
36 F.3d 154, 167 (1st Cir. 1994) ("It cannot be gainsaid that documentary evidence must be
Case 2:18-cr-00143-JDL Document 268 Filed 10/24/19 Page 2 of 4                       PageID #: 723



authentic."); United States v. Paulino, 13 F.3d 20, 23 (1st Cir. 1994) (stating that documentary
evidence must be authentic and that authenticity is a condition precedent to admissibility).
Authenticity is closely related to relevance, for if an item is not what it purports to be then it may
not be relevant to the inquiry. See United States v. Browne, 834 F.3d 403, 409, 65 V.I. 425 (3d
Cir. 2016) (starting inquiry into authenticity by first examining relevance).

Evidence of authenticity may consist of "direct testimony of either a custodian or a percipient
witness." Paulino, 13 F.3d at 23; see also Fed. R. Evid. 901(b)(1). This evidence is extrinsic to
the document or item itself. See, e.g., United States v. Appolon, 715 F.3d 362, 371-72 (1st Cir.
2013) (employee could authenticate files because she updated and maintained them); United
States v. Landrón-Class, 696 F.3d 62, 69 (1st Cir. 2012) (doctor authenticated prescriptions he
made himself). It can also come from elements of the document itself, such as "[t]he appearance,
contents, substance, internal patterns, or other distinctive characteristics of the item, taken
together with all the circumstances." Fed. R. Evid. 901(b)(4); see also Paulino, 13 F.3d at 23.

       The defense contends that Lamale Lawson is the sole percipient witness because the

video is recorded by him through his perspective. Mr. Lawson aimed the camera (with attendant

audio) at multiple people in his company. The defense emphasizes that the fluidity of a “moving

picture” is a crucial factor. The fluid dynamic of ongoing recording distinguishes a video

recording from the static capture of a single scene in a freeze-frame photograph. The fluidity was

solely controlled by Lamale Lawson.


       Rule 901 of the Federal Rules of Evidence regarding authentication provides the example

at 901(b)(1) requiring testimony of a witness with knowledge to support a finding that the item is

what the proponent claims it is. See 901(a). The Government contends that the testimony of

witness Amy Santiago can authenticate the recording because (1) at the time, she was the lessee

of the premises and (2) she was present during the recording.


       The defense points out that, employing the VLC video player software, Amy Santiago

appears on the video recording at the 1 hour, 8 minute, and 35 second mark. She appears

unaware that Lamale Lawson is making the recording. The recording ends less than 3 minutes

after Ms. Santiago’s arrival “on scene”. The defense now lodges a Rule 602 objection. Any
Case 2:18-cr-00143-JDL Document 268 Filed 10/24/19 Page 3 of 4                         PageID #: 724



testimony by an “unaware” Amy Santiago regarding content violates the Rule 602 requirement

that a witness have personal knowledge of the matter, i.e. personal knowledge of the prior 68

minutes of content. Furthermore, Ms. Santiago testified that her first viewing of the recording

was seven (7) months after it was created. She also testified she reviewed it multiple times,

personally, and during witness preparation meetings with the prosecution. Any Santiago

testimony derived from these subsequent, non-contemporaneous viewings constitute hearsay.


           The defense relies upon United States v. Bonds, 608 F.3d 495, 2010 U.S. App. LEXIS

11934, 83 Fed. R. Evid. Serv. (Callaghan) 23 in support of the proposition that evidence

proffered to support authenticity of a challenged item must itself be admissible.1 The Bonds

court stated “[b]ecause the government was attempting to use Anderson's out of court statements

to prove the truth of what they contained, Bonds argued that Anderson's statements were

inadmissible hearsay and that the lab results could not be authenticated as Bonds' in that manner.

See Fed. R. Evid. ("FRE") 802”.

           WHEREFORE Defendant Melquan Jordan objects to the admissibility of the Lawson

video for failure by the Government to call a percipient witness to authenticate it.




Date: 23 October 2019                                  Respectfully submitted,

                                                       /s/ Joseph Stanley Mekonis
                                                       JOSEPH S. MEKONIS (Bar No. 8947)
                                                       Law Office of Joseph Mekonis, P.A.
                                                       P.O. Box 679
                                                       Saco ME 04072
                                                       (207) 283-6610




1   Best Practices for Authenticating Digital Evidence, Hon. Paul W. Grimm et al.
Case 2:18-cr-00143-JDL Document 268 Filed 10/24/19 Page 4 of 4               PageID #: 725



                               CERTIFICATE OF SERVICE

       I, Joseph Mekonis, hereby certify that I electronically filed the foregoing Defendant

Melquan Jordan’s Objection to the Admission of Facebook Recording with the Deputy Clerk of

Court using the newcase (e-mail address) system and by sending notification of such filing to

AUSA Darcie McElwee and Attorney William Maselli, counsel for Edward Canty III to their

respective e-mail addresses:

       newcases.portland@med.uscourts.gov

       Amy_Rydzewski@med.uscourts.gov

       darcie.mcelwee@usdoj.gov

       williammaselli55@gmail.com




Date: 23 October 2019                     /s/ Joseph Stanley Mekonis
                                          JOSEPH S. MEKONIS (Bar No. 8947)
                                          Law Office of Joseph Mekonis, P.A.
                                          P.O. Box 679
                                          Saco ME 04072
                                          (207) 283-6610
